           Case 1:20-cv-07171-VEC Document 13 Filed 12/02/20 USDC         Page SDNY
                                                                               1 of 1
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 12/2/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 HARTFORD FIRE INSURANCE CO. a/s/o                              :
 Logic Controls, Inc. d/b/a Bematech,                           :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-7171 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 COSCO SHIPPING LINES CO., LTD., M/V                            :
 QING YON HE 471N, HER ENGINES,                                 :
 BOILERS, ETC. AND XYZ CORP.,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS an initial pretrial conference in this matter is currently scheduled for Friday,

December 4, 2020, at 11:30 A.M., Dkt. 8;

       IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the conference

is adjourned to Tuesday, December 8, 2020, at 3:30 P.M. All parties and any interested

members of the public must attend by dialing 1-888-363-4749, using the access code 3121171,

and the security code 7171. All attendees are advised to mute their phones when not speaking

and to self-identify each time they speak. Recording or rebroadcasting the proceeding is strictly

prohibited by law.



SO ORDERED.
                                                         ________________________
Date: December 2, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
